DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

International Search Report
British American Tobacco (WO 2013/164623 A1), Philip Morris Products (WO 2013/068337 A1) and JY International (WO 2016/131901 A1) were cited as “X” and/or “Y” references in the International Search Report for International Application PCT/EP2017/082022, to which the instant application claims priority.
Lewis et al (US 2015/0107613), of the same patent family as WO 2013/164623 A1, is used in the rejections herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lewis et al (US 2015/0107613) as evidenced by Chemical Book (Cellulose Acetate) and Vijayan et al (Physical and Chemical Analysis of Activated Carbon Prepared from Coconut Shell Charcoal and Usage-A Case Study).
Claim 1: Lewis et al discloses a filter for a smoking article comprising an adsorbent material dispersed within an absorbent material (Abs, [0003],[0018],[0021]).  For a filter having a circumference of about 23 to 25 mm, the absorbent material comprises randomly oriented discrete short length fibers, e.g.-cellulose acetate fibers, held together in the filter without use of a plasticizer ([0003],[0014],[0049]), and is used in an amount from 1.5 to 8 mg/mm of length of the filter, such as from 3.5 to 5 ([0008],[0012],[0050]).  For a filter having a circumference of about 23 to 25 mm, the adsorbent material comprises an activated carbon ([009],[0021],[0049]), and is used in an amount from 6 to 16 mg/mm of length of the filter, such as from 8 to 16 mg/mm of length of the filter ([0007],[0011],[0050]).  

Total available volume of the length of filter material = 45.8 mm3.
Cellulose acetate density: 1.3 g/cc (Chemical Book) = 1.3 mg/mm3.
Activated carbon density known in the art for use in cigarette filters: 0.5 g/cc (Vijayan et al, pp 171-173, Tables 2-7) = 0.5 mg/mm3.
Volume occupied by cellulose acetate: 5 mg fibers/1.3 mg/mm3 = 3.8 mm3.
Volume fraction of cellulose acetate: 3.8 mm3/45.8 mm3 = 0.084.
Volume occupied by activated carbon: 11 mg/0.5 mg/mm3 = 22 mm3.
Volume fraction of activated carbon: 22 mm3/45.8 mm3 = 0.48.
Volume fraction of activated carbon/ Volume fraction of cellulose acetate: 0.48/0.084 = 5.7 (corresponds to 570%), which is in the middle of the claimed range.
Other amounts of cellulose acetate fiber loadings and activated carbon loadings giving volume fraction ratios in the claimed range would have been readily envisioned by one of ordinary skill in the art.

Claims 4-7: The disclosure of Lewis et al as described above embodies loading amounts of cellulose acetate and activated carbon that significantly overlay the claimed ranges.  Absent convincing evidence of unexpected results commensurate in scope with the claims, obtaining a loading of cellulose acetate or activated carbon in a claimed range would have been obvious to one of ordinary skill in the art.
Claim 8: Activated carbon comprising charcoal is a typical adsorbent used in cigarette filters (see Vijayan et al, Title; p 168, last paragraph and p 171, Table 2) and would have been obvious.
Claim 9: Lewis et al discloses that the randomly oriented fibers have fiber deniers of 5 to 10 ([0016],[0049]) , which lie within the claimed range.
Claim 10: A cylindrical filter is disclosed and depicted in figures ([0034]-[0036],[0116], Figs 8-10), a diameter less than 26 mm has been discussed above.  Alternatively, cigarette filters are commonly cylindrical.
Claim 11: A smoking article comprising the inventive filter is disclosed ([0025],[0027],[0047], Claim 17).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748